Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4324 Filed 08/31/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     DOUGLAS LOCKARD and ADAM
     SANTIAGO,                                      Case No. 18-13045

                       Plaintiffs,                  Paul D. Borman
     v.                                             United States District Judge

     CITY OF DETROIT, MATTHEW BRAY,                 David R. Grand
     and REGINALD BEASLEY                           United States Magistrate Judge

                       Defendants.


  OPINION AND ORDER GRANTING IN PART DEFENDANTS’ MOTION
      FOR JUDGMENT ON THE PLEADINGS AS TO PLAINTIFFS’
  PURPORTED EXCESSIVE FORCE CLAIM PURSUANT TO FED. R. CIV.
                     P. 12(c) (ECF No. 111)


             I.    Background

          On March 6, 2021, Defendants filed a Motion for Judgment on the Pleadings

 (ECF No. 111), contending that Lockard’s purported excessive force claim is time

 barred by the three-year statute of limitations because American Pipe1 tolling only

 saves claims asserted in the original putative class action case and does not permit a

 plaintiff to raise different or peripheral claims following the denial of class status.

 Defendants also argued that the claims against Defendants Benitez, Johnson,

 Coleman, Kimbrough, and Rhodes are barred by the three-year statute of limitations


 1
     American Pipe & Const. Co. v. Utah, 414 U.S. 538 (1974).
                                           1
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4325 Filed 08/31/21 Page 2 of 12




 because American Pipe tolling does not apply to claims against new defendants who

 were not named in the initial class action complaint.

       On April 22, 2021, the Court, in the exercise of its discretion pursuant to Fed.

 R. Civ. P. 41(a)(2), dismissed with prejudice Defendants Benitez, Johnson,

 McCrackin, Coleman, Kimbrough, and Rhodes. (ECF No. 116.) That Order renders

 as moot the latter part of the Defendants’ instant motion. The remaining issue, the

 purported claim by Plaintiffs of excessive force, is the subject of this Opinion and

 Order.

       Throughout the briefs on both motions for Judgment on the Pleadings (ECF

 Nos. 87, 111) there is a dispute over the existence of a claim for excessive force.

 Defendants moved for dismissal of the purported claim for excessive force, “as a

 precautionary measure in the event that Lockard intends to argue [a claim for

 excessive force] by surprise” (ECF No. 87 PageID.2119), arguing that the Plaintiffs

 failed to plead a claim for excessive force. Defendants later moved to dismiss the

 purported excessive force claim in a separate Motion for Judgment on the Pleadings

 (ECF No. 111), based on the statute of limitations, and the application of American

 Pipe class action tolling in this case. For the reasons that follow, this Court finds that

 Plaintiffs’ claim for excessive force against Defendant Bray, to the extent that it

 exists, is barred by the statute of limitations.




                                             2
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4326 Filed 08/31/21 Page 3 of 12




                 a. Davis v. City of Detroit Class Action

       On February 11, 2015, Timothy and Hatema Davis filed a putative class action

 lawsuit against the City of Detroit and various narcotics officers alleging violations

 of the Fourth and Fourteenth Amendment rights. Davis v. City of Detroit, et al., Case

 No. 15-10547 (E.D. Mich.).

       The Davis’ motion for class certification identified putative class members

 based on the following facts, centering on the lack of probable cause in search

 warrants: “(a) individuals who were the owners and/or occupants of homes and/or

 businesses engaged in the licensed distribution of marijuana for medical purposes;

 (b) who were subjected to search and/or seizure by agents and/or members of the

 Detroit Police Department’s Narcotics’ Unit; (b) from the period of February 11,

 2012 until the date of judgment or settlement of this case; (c) who were never

 convicted of any offense arising from the search and/or seizure; (d) whose search

 and seizure were executed without probable cause; and (e) where such searches

 and/or seizures were conducted pursuant to Defendant City of Detroit’s policies,

 practices, and/or customs.” (Davis v. City of Detroit, 15-10547, Mot. for Class Cert.,

 ECF No. 111-4 PageID.4142–43.) The motion for class certification also states that

 “the crux of the certifiable class is based on the Defendant City of Detroit’s policy,

 custom, and/or practice of allowing such searches and seizures without probable




                                           3
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4327 Filed 08/31/21 Page 4 of 12




 cause.” (Id., PageID.4144.) The words “excessive force” do not appear in the Davis’

 amended complaint nor the motion for class certification.

       On August 31, 2018, this Court denied class certification in Davis. Davis v.

 City of Detroit, No. 15-10547, 2018 WL 4179316 (E.D. Mich. Aug. 31, 2018).



                 b. Lockard’s Instant Complaint

       The instant case is one of five individual lawsuits filed following the denial

 of class certification.2 In Lockard’s instant Complaint, filed on September 28, 2018,

 Plaintiffs brought a claim in Count I for “Violation of the Fourth Amendment.” (ECF

 No. 1 PageID.6-7.) The allegations contained in this Count clearly indicate that the

 claim is for “unlawful and unreasonable search and seizure” (Id. at ¶ 32), and that

 “Plaintiffs arrest and detention… were undertaken by Defendants without probable

 cause.” (Id., at ¶ 33.) While there are facts in Lockard’s Complaint to suggest

 excessive force may have been used during the raid, (Id at. ¶ 153) the words

 “excessive force” do not appear in the Complaint.



 2
   In addition to the instant case, these lawsuits include: Reid v. City of Detroit, et
 al., No. 18-13681; Frontczak v. City of Detroit, et al., No. 18-13781; Gardella v.
 City of Detroit, et al., No. 18-13687; and Metris-Shamoon v. City of Detroit, et al.,
 No. 18-13683.
 3
   ¶ 15 of Lockard’s Complaint alleges: “During the raid, Defendants put a gun to
 Plaintiff Lockard’s back and demanded that he open his safe for the ostensible
 purpose of robbing Plaintiff. Defendant Sgt. Johnson ordered Defendant Bray to
 shoot Plaintiff if he moved”
                                           4
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4328 Filed 08/31/21 Page 5 of 12




           II.   Standard of Review

       Plaintiffs argue that the Defendants’ Fed. R. Civ. P. 12(c) motion should be

 treated as a motion for summary judgment under Fed. R. Civ. P. 56. The Sixth

 Circuit has held that while a motion to dismiss is “generally an inappropriate vehicle

 for dismissing a claim based upon the statute of limitations[,]” when “the allegations

 in the complaint affirmatively show that the claim is time-barred … dismissing the

 claim under Rule 12(b)(6) is appropriate.” Cataldo v. U.S. Steel Corp., 676 F.3d 542,

 547 (6th Cir. 2012).

        When deciding a Rule 12(c) motion for judgment on the pleadings, as a

 general rule, matters outside the pleadings may not be considered unless the motion

 is converted to one for summary judgment under Fed. R. Civ. P. 56. See Weiner v.

 Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). The Court may, however, consider

 “the Complaint and any exhibits attached thereto, public records, items appearing in

 the record of the case, and exhibits attached to defendant's motion to dismiss so long

 as they are referred to in the Complaint and are central to the claims contained

 therein.” Id. at 89. Because all the information necessary to decide this motion exists

 in the Complaint, public records, or are attached to the Defendant’s Motion and

 referred to in the Complaint, this Court will treat this as a motion for judgment on

 the pleadings under Fed. R. Civ. P. 12(c).




                                           5
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4329 Filed 08/31/21 Page 6 of 12




       Federal Rule of Civil Procedure 12(c) authorizes parties to move for judgment

 on the pleadings “[a]fter the pleadings are closed—but early enough not to delay

 trial.” Fed. R. Civ. P. 12(c). Motions for judgment on the pleadings are analyzed

 under the same standard as motions to dismiss under Rule 12(b)(6). Warrior Sports,

 Inc. v. Nat'l Collegiate Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010) (internal

 citation and quotation marks omitted). “For purposes of a motion for judgment on

 the pleadings, all well-pleaded material allegations of the pleadings of the opposing

 party must be taken as true, and the motion may be granted only if the moving party

 is nevertheless clearly entitled to judgment.” Id.

       In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court

 explained that “a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment]

 to relief’ requires more than labels and conclusions, and a formulaic recitation of the

 elements of a cause of action will not do. Factual allegations must be enough to raise

 a right to relief above the speculative level....” Id. at 555. A plaintiff's factual

 allegations, while “assumed to be true, must do more than create speculation or

 suspicion of a legally cognizable cause of action; they must show entitlement to

 relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (emphasis in original)

 (citing Twombly, 550 U.S. at 555). “To state a valid claim, a complaint must contain

 either direct or inferential allegations respecting all the material elements to sustain




                                            6
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4330 Filed 08/31/21 Page 7 of 12




 recovery under some viable legal theory.” Bredesen, 500 F.3d at 527

 (citing Twombly, 550 U.S. at 562).



           III.   Analysis - Excessive Force

       In the instant Complaint, Plaintiffs brought a claim in Count I for “Violation

 of the Fourth Amendment.” (ECF No. 1 PageID.6–7.) The allegations contained in

 this claim indicate that the claim is for “unlawful and unreasonable search and

 seizure” (Id. at ¶ 32), and that “Plaintiffs arrest and detention… were undertaken by

 Defendants without probable cause” (Id. at ¶ 33.) While there are facts to suggest

 excessive force may have been used during the raid, (Id. at ¶ 15) the words

 “excessive force” do not appear in the Complaint; the Fourth Amendment claim is

 based on the lack of probable cause in the search warrant.

       The Plaintiffs now attempt to conflate a claim of unlawful search and seizure

 with a claim of excessive force. Plaintiffs contend that a claim of excessive force is

 subsumed within their unlawful search and seizure Fourth Amendment claim that

 focuses on the search warrant affidavit. Plaintiffs argue that any excessive force that

 was used in the execution of the search warrant may be considered in the unlawful

 search and seizure claim, but agree that there is no standalone claim for excessive

 force. Plaintiffs admit that, “[a]t the end of the day, a jury would be asked to decide

 whether Plaintiff was subject to an unreasonable seizure in violation of the Fourth


                                           7
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4331 Filed 08/31/21 Page 8 of 12




 Amendment, not whether Bray’s use of force was excessive. To the extent that

 Lockard testified that Bray repeatedly slapped him while handcuffed, this is simply

 additional testimony for the fact-find[er] to consider in the rubric of whether Bray’s

 actions constituted an unreasonable seizure.” (Plaintiffs’ Response to Mot. for Judg.

 on the Pleadings, ECF No. 113, PageID.4192.)

       Defendants contend that a new claim of excessive force is time-barred because

 there was no claim for excessive force in the Davis class action, and under American

 Pipe class action tolling, the statute of limitations here was not tolled by the Davis

 class action as to a claim for excessive force.

       In American Pipe, the Supreme Court held that the filing of a class action tolls

 the period of limitations for all class members who timely intervene after a court

 denies class certification. Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 553 (1974).

 In Crown, Cork & Seal, a unanimous Supreme Court limited the class-action tolling

 doctrine to original class members who file individual actions after class certification

 is denied. Crown, Cork & Seal v. Parker, 462 U.S. 345, 353–54 (1983).

 Significantly, Justice Powell’s concurrence noted that the tolling rule of American

 Pipe “should not be read, however, as leaving a plaintiff free to raise different or

 peripheral claims following denial of class status … Claims as to which the

 defendant was not fairly placed on notice by the class suit are not protected

 under American Pipe and are barred by the statute of limitations.” Id. at 354–55.


                                            8
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4332 Filed 08/31/21 Page 9 of 12




 Justice Powell further noted that American Pipe and the class-action tolling doctrine

 applied where the subsequent claims “ ‘concern the same evidence, memories, and

 witnesses as the subject matter of the original class suit ....’ ” Id.

        In Weston v. AmeriBank, 265 F.3d 366, 368 (6th Cir. 2001), the United States

 Court of Appeals for the Sixth Circuit noted with approval Justice Powell’s

 cautioning that the tolling rule of American Pipe should not be read as leaving a

 plaintiff free to raise different or peripheral claims.

        In Cowles v. Bank West., 476 Mich. 1, 19–20 (2006), the Michigan Supreme

 Court examined Weston as well as cases from around the country examining

 American Pipe tolling, and rejected the limited reading of American Pipe in Weston.

 The Michigan Supreme Court held that rather than only tolling identical claims that

 were raised or could have been raised, a “class-action complaint tolls the period of

 limitations for a class member's claim that arises out of the same factual and legal

 nexus as long as the defendant has notice of the class member's claim … .” Id. at 20–

 21 (emphasis added). The court in Cowles determined that because the claim in the

 class action complaint for alleged liability was based on the same acts as the new

 Truth in Lending Act claim, the new claim was not “different or peripheral,” and

 class action tolling applied.

        In a case applying these principles, Currithers v. FedEx Ground Package Sys.,

 Inc., No. 04-10055, 2012 WL 458466 (E.D. Mich. Feb. 13, 2012), a district court


                                             9
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4333 Filed 08/31/21 Page 10 of 12




  determined that claims in the individual complaint were tolled by the prior class

  action complaint where the claims provided the defendant with “sufficient notice of

  the contours of potential claims” citing Cowles, 476 Mich. at 22–23, and provided

  that those claims shared “a common factual and legal nexus with the claims asserted

  in the original [class action] complaint.” The court determined that the

  claims in each complaint shared a factual and legal nexus given that the claims

  were both predicated on the same set of actions—defendant FedEx’s alleged

  mischaracterization of plaintiffs as employees rather than independent contractors.

  Further, when considering whether a claim for fraud was tolled during the class

  action, the court reasoned that the tolling on the fraud claim “ended when it was

  excluded from Plaintiffs’ motion for class certification.” Id.

        Applying these principles to the present case, the Court finds that because a

  claim for excessive force in this case arises out of a different factual and legal nexus

  than the claim upon which the Davis class action was based (unlawful search and

  seizure without probable cause), the claim for excessive force does not benefit from

  American Pipe tolling and is barred by the statute of limitations.

        The Davis class action plaintiffs’ proposed class identified putative class

  members, tied to the lack of probable cause in search warrants. (Davis v. City of

  Detroit, 15-10547, Mot. for Class Cert., ECF No. 111-4 PageID.4142–43.) There




                                            10
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4334 Filed 08/31/21 Page 11 of 12




  was no specific claim for excessive force in the Davis complaint, and nothing to

  suggest excessive force was a basis for class certification.

        An unlawful search and seizure based on a lack of probable cause is

  conceptually and legally different than a claim for excessive force. See e.g., Nails v.

  Riggs, 195 F. App'x 303, 313–14 (6th Cir. 2006) (“The issues of whether there was

  probable cause to arrest and whether excessive force was used are distinct.”);

  Humphrey v. Mabry, 482 F.3d 840, 849 (6th Cir. 2007) (treating the unlawful seizure

  claim as based on whether the warrantless arrest was based on reasonable suspicion,

  and analyzing the claim for excessive force separately); Cortez v. McCauley, 478

  F.3d 1108, 1127 (10th Cir. 2007) (regarding claims of unlawful arrest and excessive

  force, the court noted that, “[t]hese two inquiries are separate and independent,

  though the evidence may overlap.”).

        The focus of probable cause in this case concerns only events that occurred

  before the raid on Lockard’s home, notably Officer Bray’s statements in the affidavit

  regarding his surveillance and the information provided by the confidential

  informant. On the other hand, a claim for excessive force focuses entirely on

  the force used in subsequently effectuating the search and seizure under the search

  warrant. See Graham v. Connor, 490 U.S. 386, 397 (1989). “Whether a

  constitutional violation based on excessive force occurred depends on the facts and

  circumstances of each case viewed from the perspective of a reasonable officer on


                                            11
Case 2:18-cv-13045-PDB-DRG ECF No. 119, PageID.4335 Filed 08/31/21 Page 12 of 12




  the scene and not with 20/20 hindsight.” Bozung v. Rawson, 439 F. App'x 513, 519

  (6th Cir. 2011) (internal quotation marks and citations omitted). Thus, excessive

  force analysis will necessarily relate solely to the events occurring during the search

  warrant execution.

        Similarly to Currithers, where tolling on the fraud claim “ended when it was

  excluded from Plaintiffs’ motion for class certification,” so too here, an excessive

  force claim was not included in the Davis class action complaint, nor in the motion

  for class certification. 2012 WL 458466, at *8. Nor is it specifically brought in

  Lockard’s instant complaint.

        Thus, Plaintiffs’ attempt to add a claim of excessive force, does not benefit

  from American Pipe tolling, and is time barred by the applicable three-year statute

  of limitations for personal injury claims set forth in M.C.L § 600.5805.

        Accordingly, the Court DENIES Plaintiffs’ attempt to proceed on an

  excessive force claim against Defendant Bray.

  SO ORDERED.


                                                 s/Paul D. Borman
                                                 Paul D. Borman
                                                 United States District Judge
  Dated: August 31, 2021




                                            12
